— Appeal from a decision of the Workers’ Compensation Board, filed March 29, 1976. It is undisputed that the claimant sustained compensable injuries to her head and face on June 13, 1974; to her head, neck and back on September 20, 1974, and to her head and shoulders on October 23, 1974. Further, it is undisputed that the claimant is totally disabled as the result of at least two of these accidental happenings. The sole issue upon this appeal is whether or not the record contains substantial evidence to support the board’s finding that the claimant is disabled as the result of all these accidents. In particular, since appellant is only aggrieved by the finding of causal connection with the accident of June 13, 1974, the question here is whether or not there is any substantial evidence supporting a contrary causal connection as to the June 13 accident. On July 29, 1974, the claimant’s attending physician reported that she was suffering a postconcussion syndrome as the result of her June accident. On July 11, 1975, a Dr. Blackwell reported that claimant was still suffering from a postcerebral concussion syndrome but, curiously, reasoned that it did not contribute to her total disability. Finally, a board physician, Dr. Harrow, testified on September 4, 1975 that the injuries were "one superimposed upon the other”, and there was "a cumulative end result in a condition that had very little time to even heal”. The foregoing review of the evidence in this case demonstrates that this appeal has no merit and that there is substantial evidence in the record as a whole to support the finding of a common causal connection to the claimant’s disability. Decision affirmed, with costs to each of the respondents filing briefs against the appellants. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.